UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7685



JOHN DAVID MCBRIDE,

                                            Petitioner - Appellant,

          versus


STEVEN DOTSON, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-71)


Submitted: February 12, 2004              Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John David McBride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John David McBride appeals the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint, and denying his

motions for reconsideration.       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.      See McBride v. Dotson, No. CA-03-71 (E.D.

Va. Aug. 25, 2003; Sept. 26, 2003; Oct. 9, 2003).        We dispense with

oral   argument   because    the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                   - 2 -